Order entered July 15, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00535-CV

                      JIMMY LEE MENIFEE, Appellant

                                       V.

    MAYOR ERIC JOHNSON AND THE CITY OF DALLAS, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-05003

                                    ORDER

      Appellant has been deemed a vexatious litigant and is subject to a prefiling

order, but the Court does not have an order from the local administrative judge

allowing this appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.102.

Accordingly, pursuant to section 11.1035 of the Texas Civil Practice and Remedies

Code, this appeal is STAYED and will be dismissed without further notice unless,

no later than July 26, 2021, appellant obtains an order from the appropriate local
administrative judge permitting the filing of this appeal and files the order with this

Court. See id. 11.1035(b).


                                              /s/    BONNIE LEE GOLDSTEIN
                                                     JUSTICE